Citation Nr: 9909160	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  99-00 037	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


INTRODUCTION


The veteran had active service from April 1967 to April 1971 
and from February 1978 to November 1978.

By a June 1979 rating action, service connection for a 
chronic skin rash was granted and assigned a noncompensable 
evaluation.  The veteran did not appeal.  On routine review 
in September 1982, the assigned noncompensable rating was 
confirmed and continued.

In August 1990, the veteran submitted an informal claim for 
entitlement to an increased evaluation.  In a June 1991 
confirmed rating decision, the Department of Veterans Affairs 
(VA) regional office (RO), inter alia, denied entitlement to 
a compensable evaluation for a skin disability.  Notice of 
disagreement with that determination was received in August 
1991.  Thereafter, a statement of the case was issued in 
October 1991 and the veteran perfected a timely appeal.  

On appellate review in September 1994, the Board of Veterans' 
Appeals (Board) granted the veteran's appeal and increased 
the noncompensable evaluation to 30 percent.  In accordance 
with the Board's decision, in October 1994, the RO rated the 
disability as noncompensably disabling, effective from 
November 28, 1978 and 30 percent disabling, effective from 
November 26, 1990.  The veteran appealed to the United States 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court).

By a May 1995, letter, J.W. stated that he had been appointed 
to represent the veteran before the Court.  An Attorney-
Client Representation Contract was attached.  The contract 
provided that the veteran and attorney had entered into an 
attorney-client agreement, that the attorney would represent 
the veteran only with respect to the issue of entitlement to 
an increased evaluation in excess of 30 percent for a chronic 
skin rash, and that the client agreed to pay the attorney 
thirty percent (30 percent) of the total amount of any past-
due benefits awarded on the basis of the veteran's claim for 
the payment of the attorney's fee.  The veteran would be 
responsible for payment under the contract for payment of 
attorney fees, not VA.

After reviewing the Joint Motion for Remand, by a July 1995 
order, the Court granted the motion to remand and vacated the 
Board's 1994 decision.  However, in July 1995, the appellee 
submitted an unopposed motion to modify the Court's order.  
As the Board granted entitlement to an increased rating to 30 
percent while denying the veteran entitlement to an increased 
rating in excess of 30 percent, the appellee requested that 
the decision not be vacated but remanded.  By an August 1995 
order, the Court recalled and revoked the July 1995 mandate, 
ordered that the Joint Motion be granted, and remanded the 
case to the Board.  After reviewing the veteran's claims 
folder, in June 1996, the Board remanded the claim for 
additional development.  

In August 1996, J.W. submitted a Modification of the May 1995 
Attorney-Client Fee Agreement.  In this fee agreement, the 
veteran and attorney agreed that should the claim be 
successful, the veteran agreed to pay to the attorney 
20 percent of any back pay received and that the fee would be 
paid by VA to attorney from any past-due benefits awarded on 
the basis of the veteran's claim.  The contingency fee was to 
be withheld from past-due benefits awarded by VA.  

The record then shows that on November 23, 1998, the RO 
increased the assigned 30 percent evaluation to 50 percent, 
effective from August 20, 1990.

By December 1998 and January 1999 letters, the VA told the 
veteran that his appeal had been granted, as the 30 percent 
evaluation was increased to 50 percent, effective from August 
20, 1990.  In the January 1999 letter, the VA also noted that 
the record contains an attorney fee agreement providing for 
the payment of attorney fees by the VA directly from past-due 
benefits.  The maximum attorney fee payable from past-due 
benefits could not exceed 20 percent of the past-due 
benefits.  The veteran was also told that the maximum 
attorney fee payable, $3,843.20, had been withheld pending a 
determination by the Board.  The veteran was advised that he 
and/or his attorney should submit any evidence or argument 
concerning payment of attorney fees from past-due benefits 
directly to the Board within 30 days and advised of 
applicable law and regulation.  No response has been 
received.


FINDINGS OF FACT

1.  In September 1994, the Board entered a decision granting 
entitlement to an increased rating to 30 percent for a 
chronic skin disorder; the notice of disagreement leading to 
the Board's decision was received subsequent to November 18, 
1988.  

2.  In May 1995, the veteran appealed to the Court and 
entered into an Attorney-Client Fee Agreement with J.W.; the 
agreement stated that the payment of attorney fees in the 
amount of 30 percent was contingent on an award of any back-
pay benefits and the contingency fee was not to be withheld 
by VA.

3.  In August 1995, the Court remanded the issue of 
entitlement to an increased rating for a chronic skin 
disorder.  On remand from the Court, the Board, in June 1996, 
remanded the issue to the RO for additional development.  

4.  In August 1996, J.W. and the veteran entered into another 
Attorney-Client Fee Agreement, modifying the May 1995 fee 
agreement; the 1996 agreement states that the veteran agrees 
with the payment of attorney fees in the amount of 20 percent 
which is contingent on an award of any back-pay benefits and 
that the attorney fees should be withheld by VA.

5.  On November 23, 1998, the RO increased the assigned 30 
percent evaluation to 50 percent, effective from August 20, 
1990.

6.  The modified August 1996 fee agreement is reasonable, 
with respect to payment under the agreement based upon the 
grant of entitlement to an increased evaluation from 30 to 50 
percent for a chronic skin disorder, effective from August 
20, 1990.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of an increased rating from 30 percent to 50 percent 
for a chronic skin disorder, have been met.  38 U.S.C.A. § 
5904(c) (West 1991); 38 C.F. § 20.609(h) (1998).

3.  The fee specified in the agreement as being payable 
directly to the attorney by VA and amounting to no more than 
20 percent of past-due benefits awarded to the veteran is 
reasonable.  38 U.S.C.A. § 5904(d) (West 1991); 38 C.F.R. § 
20.609(f)(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."

Attorneys-at-law may charge appellants for their services 
only if (1) a final decision has been promulgated by the 
Board with respect to the issue or issues involved; as such, 
fees may not be charged, allowed, or paid for services 
provided before the date of the Board's decision; (2) the 
Notice of Disagreement which preceded the Board decision with 
respect to the issue or issues, involved was received by the 
agency of original jurisdiction on or after November 18, 
1988; and (3) the attorney-at-law or agent was retained not 
later than one year following the date that the decision by 
the Board with respect to the issue or issues, involved was 
promulgated.  All of the foregoing conditions must have been 
met.  38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.

In this case, all of the requisite criteria detailed in 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c) are met.  In 
September 1994, the Board granted entitlement to an increased 
rating to 30 percent for a chronic skin disorder and notice 
of disagreement which preceded that Board decision with 
respect of that issue was received in August 1991, subsequent 
to November 18, 1988.  In addition, in May 1995, within a 
year of the Board's September 1994 decision, the veteran 
retained J.W. as his attorney.  Accordingly the criteria of 
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c) are met.  Id.  

A valid fee agreement is also required for eligibility for 
receipt of attorney fees.  In this regard, pertinent law 
provides that all agreements for the payment of fees for 
services of attorneys-at-law must be in writing and signed by 
the veteran and the attorney-at-law.  The agreement must 
include the names of the veteran and attorney, the applicable 
VA file number, and the specific terms under which the amount 
to be paid for the services of the attorney-at-law or agent 
will be determined.  In addition, a copy of the agreement 
must be filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

Although J.W. and the veteran entered into an attorney-client 
fee agreement in May 1995 and initially agreed that 30 
percent of past-due benefits should be paid by the veteran to 
the attorney, in August 1996 J.W. and the veteran entered 
into a subsequent agreement, modifying the May 1995 
contractual agreement.  In the August 1996 agreement, the 
parties agreed that the attorney would receive 20 percent of 
any past-due amounts received and VA should withhold any past 
due amounts from retroactive lump sum payments.  Thus, the 
fee agreement specified the terms under which the amount to 
be paid would be determined.  In addition, on an attached 
August 1996 letter, the veteran's and attorney's name and the 
VA file number were recorded.  The record also shows that 
within the same month of being executed, the VA was apprised 
of the modified fee agreement and provided with a copy of the 
fee agreement documents.  Considering the foregoing, it is 
concluded that the attorney and veteran entered into a valid 
fee agreement and substantially complied with the governing 
regulation in this respect, particularly in light of the 
attorney's immediate filing of notice with the VA in August 
1996.  As such, the underlying goal of the foregoing 
regulation, including to expeditiously notify the Board of 
his representation, was accomplished. 

Concerning the issue of whether the J.W. may receive past-due 
benefits resulting from the granting of entitlement to an 
increased evaluation from 30 to 50 for a chronic skin 
disorder directly by the VA, the law and regulation provide 
that subject to the above-discussed applicable criteria, the 
veteran and an attorney-at-law may enter into a fee agreement 
providing that payment for the services of the attorney-at-
law will be made directly to the attorney-at-law by the VA 
out of any past-due benefits awarded as a result of a 
successful appeal to the Board or an appellate court or as a 
result of a reopened claim before the VA following a prior 
denial of such benefits by the Board or an appellate court 
only if the total fee payable (excluding expenses) does not 
exceed 20 percent of the total amount of the past-due 
benefits awarded.  In addition, the amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the claimant or appellant, i. e., if all or any 
part of the relief sought is granted and contingent on 
whether the award of past-due benefits results in a cash 
payment to a claimant or an appellant from which the fee may 
be deducted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

It is noted that "past-due benefits" means a nonrecurring 
payment resulting from a benefit, or benefits, granted on 
appeal or awarded on the basis of a claim reopened after a 
denial by the Board or the lump sum payment which represents 
the total amount of recurring cash payments which accrued 
between the effective date of the award, as determined by 
applicable laws and regulations, and the date of the grant of 
the benefit by the agency of original jurisdiction, the 
Board, or an appellate court.  Id.

In the case at hand, the criteria proscribed in 38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h) are met.  Here, the total 
fee payable does not exceed 20 percent of the total amount of 
past-due benefits awarded.  The August 1996 fee agreement 
between the veteran and attorney states that the fee for 
representation is contingent upon the award of back-pay 
benefits by the VA and it further provides that if an award 
is made, the fee will equal 20 percent of the total 
retroactive benefits payable to the veteran.  Fees which 
total no more than 20 percent of any past-due benefits 
awarded will be presumed to be reasonable.  Accordingly, the 
requirements of 38 C.F.R. § 20.609(e) are also met.  See 
38 C.F.R. § 20.609(f).

Second, the amount of the fee is contingent on whether the 
claim is resolved in a manner favorable to the claimant or 
appellant, that is if all or any part of the relief sought is 
granted.  As noted above, on November 23, 1998, the RO 
increased the 30 percent evaluation to 50 percent, effective 
from August 20, 1990.  Additionally, the language of the 1996 
attorney fee agreement makes the payment of the fee dependent 
upon favorable action taken in the veteran's case.

Third, in view of the foregoing and the January 1999 letter 
which expressly states that 20 percent of the veteran's 
amount of past-due benefits, $3,843.20, had been withheld, 
the record clearly shows that the award of past-due benefits 
has resulted in a lump sum cash payment to the veteran from 
which the attorney fee may be deducted.

It is also noted that 38 C.F.R. § 20.609(h)(4) provides that 
the attorney-at-law must notify the agency of original 
jurisdiction within 30 days of the date of execution of the 
agreement of the existence of a fee agreement providing for 
the direct payment of fees out of any benefits subsequently 
determined to be past due and provide that agency with a copy 
of the fee agreement.  Id.  In August 1996 the RO received a 
copy of the modified attorney-fee agreement.  Accordingly, 
the Board finds that the provisions of 38 C.F.R. 
§ 20.609(h)(4) have been satisfied.  

Based on the evidence of record, for the granting of an 
increased evaluation from 30 to 50 percent for a chronic skin 
disorder, the Board finds that J.W. and the veteran entered 
into a reasonable fee agreement and that the requisite 
criteria for payment of fees by the VA directly to the 
attorney-at-law from past-due benefits are met.  In September 
1994, the Board rendered a final decision granting 
entitlement to an increased rating to 30 percent, notice of 
disagreement which preceded the Board's 1994 decision was 
received subsequent to November 18, 1988, and within a year 
of the Board's 1994 decision, the veteran retained J.W. as 
his attorney.  In addition, the August 1996 attorney-client 
fee agreement, which modifies the May 1995 fee agreement, 
provides that J.W.'s attorney fees will not exceed 20 percent 
and will be based on past due benefits.  The RO has retained 
20 percent of the veteran's total past due benefits pending a 
determination by the Board for eligibility for payment of 
attorney fees from those past-due benefits.

The regulations also provide that as the past-due benefits 
are based on entitlement to an increased rating, the 
inclusive dates for calculating the past-due benefits extend 
from the effective date of the award payment to the date of 
the rating decision granting the benefits sought.  
38 C.F.R. § 20.609(h)(3).  In this case, payment of past-due 
benefits began on the first day of the month following the 
month in which the award became effective.  38 U.S.C.A. § 
5111(a) (West 1991);38 C.F.R. § 3.31 (1996).  The grant of an 
increased rating for a chronic skin disability was assigned 
an effective date of August 20, 1990 and was effectuated by a 
November 23, 1998 rating decision.  Thus, the inclusive dates 
for the payment of benefits arising from that grant of 
benefits are from September 1, 1990, the first day of the 
month following the effective date of the grant, to November 
23, 1998, the date of the rating decision that effectuated 
the grant.

The RO has retained 20 percent of the veteran's total past 
due benefits pending a determination by the Board for 
eligibility for payment of attorney fees from those past-due 
benefits.  As such, it is now incumbent upon the RO to 
compute what amount would be payable to the attorney.  
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h).



ORDER

Eligibility for payment by the VA of attorney fees from 20 
percent of past-due benefits based on the grant of an 
increased evaluation from 30 percent to 50 percent for a 
chronic skin disorder extending from September 1, 1990 to 
November 23, 1998, is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
